Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the first time" and “the second time” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hwang (US Pub. 2004/0179418).
Regarding claim 1, Fig. 1 and Fig. 8 of Hwang disclose an apparatus comprising: 
a memory array [BANK-1, Fig. 8] comprising a first plurality of memory cells in a first physical address space [BANK-1 UPPER, Fig. 8] and a second plurality of memory cells in a second physical address space [BANK-1, LOWER, Fig. 8]; 
a data bus [any data or address line that connects to ROW DECODER in Fig. 1, because the ROW DECODER functions in response to address signal] coupled to the first and the second pluralities of memory cells [BANK-1, Fig. 1] via a plurality of word lines [WL] and one or more decoders [ROW DECODER]; 
a first set of digit lines [DL2U, Fig. 8] having a first length, the digit lines of the first set coupled to the memory cells of the first plurality [BANK-1, UPPER] and to one or more of the word lines [WL in Fig. 1]; 
a second set of digit lines [DL1U, Fig. 8] having a second length that is shorter than the first length [as shows in Fig. 8, DL1U is shorter than DL2U], the digit lines of the second set coupled to the memory cell [BANK-1, LOWER, Fig. 8] of the second plurality; and 
a plurality of interface connections [DSA, Fig. 1] coupled to the data bus, each connection couplable to a solder pad [DQ1, Fig. 1], wherein the first physical address space [BANK-1, UPPER, as shows in Fig. 1, the upper park of BANK-1, is closer to the DSA] is located closer to the interface connections than the second physical address space [BANK-1, LOWER].
Regarding claim 2, Fig. 7 of Hwang discloses wherein the first time is a first number of clock cycles [ACTIVE clock cycles], and wherein the second time is a second number of clock cycles [READ clock cycles].
Regarding claims 3 and 9, Fig. 8 of Hwang discloses wherein the first plurality of memory cells [within BANK-1 UPPER] are within a first distance of the interface connections, and wherein the second plurality of memory cells [within BANK-1 LOWER] are within a second distance of the plurality of interface connections which is different than the first distance [as shows in Fig. 8, distance between BANK-1 UPPER and BANK-1 LOWER is different].
Regarding claim 4, Fig. 8 of Hwang discloses wherein the first distance and the second distance are passed on a number of rows [as shows in Fig. 8, DL1U and DL2U passed on a number of rows], a number of columns, or a combination thereof.
Regarding claim 5, Fig. 1 of Hwang discloses wherein the first set of digit lines [DL2U, Fig. 8] are each coupled to a sense amplifier of a first type [VSA, Fig. 1], and the second set of digit lines [DL1U, Fig. 8] are each coupled to a sense amplifier [CSA] of a second type, different than the first type.
Regarding claims 6 and 11, Fig. 1 of Hwang discloses wherein the first type of sense amplifier [VSA] is a voltage threshold compensating (VTC) type sense amplifier and the second type of sense amplifier [CSA] is a non-VTC type sense amplifier.
Regarding claim 7, Fig. 1 and Fig. 8 of Hwang discloses apparatus comprising: 
a memory array including a first plurality of memory cells in a first physical address space [BANK-1 UPPER, Fig. 8] and a second plurality of memory cells in a second physical address space [BANK-1 LOWER, Fig. 8]; 
one or more decoders [ROW DECODER, COLUMN DECODER] configured to execute one or more access operations on the memory array responsive to command and address signals [row and column are functioned in response to row address and column address respectively]; 
a first digit line [DL2U, Fig. 8] having a first length, the first digit line coupled to one or more memory cells of the first physical address space [BANK-1 UPPER]; and 
a second digit line [DL1U, Fig. 8] having a second length shorter than the first length [as shows in Fig. 8, DL1U is shorter than DL2U], the second digit line [DL1U] coupled to one or more memory cells of the second physical address space [BANK-1 LOWER, Fig. 8].
Regarding claim 8, Fig. 8 of Hwang discloses wherein the first digit line [DL2U] is coupled to a first number [any number of word lines in BANK-1 UPPER] of word lines of the memory array, and wherein the second digit line [DL1U] is coupled to a second number of word lines [another number of word line in BANK-1 LOWER] of the memory array, which is different from the first number [first number can be chosen to be different from second number].
Regarding claim 10, Fig. 8 of Hwang discloses a first sense amplifier [S12] coupled to the first digit line [DL2U]; 4 a second sense amplifier [S11] coupled to the second digit line [DL1U], wherein the first sense amplifier [S12] is configured to receive a signal along the first digit line in a first time [can be anytime when reading performs on BANK-1 UPPER] and wherein the second sense amplifier [S11] is configured to receive a signal along the second digit line [DL1U] in a second time [can be another time when reading performs on BANK-1 LOWER] which is different than the first time [since reading on BANK-1 UPPER and BANK-1 LOWER performs at different time, first and second time are inherently different].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825